Title: Oct. 24. Friday.
From: Adams, John
To: 


       We are lodged at Dover, at the Royal Hotel Inn, kept by Charles Mariee. On the Backside of his house is one of the Dover Cliffs; it is an high Mountain, and at this Place is perpendicular, and there is an Appearance of Danger that the Rocks at Top, might split off by their own Weight, and dash to Pieces some of the small brick Houses at its Foot.—White Stone.
       I walked round with my Son to the Coach road, and ascended to the Top of this Mountain. It is very steep. It is covered with a thick Sward, and with a Verdure quite to the Top. Upon the Top of the Mountain, there is a plowed Field, sown with Turnips, which look very vigorous. I went into the ploughed ground to examine its Composition, and found it full of Flynt Stones, such as the Road from Chantilly to Calais is made of, and all the Fields on that road are full of. In short the White Stone of the Cliffs, and the Flynt Stone of the Fields, convince me that the Lands here are the same with those on the other Side of the Channell and but a Continuation of the same Soil. From this Mountain, We saw the whole Channel, the whole Town and harbour of Dover. The Harbour is but a Basin and the Town, but a little Village. We saw three small Vessells on the Stocks, building or repairing, and fifteen or twenty small Craft, Fishing Sloops and schooners chiefly in the harbour. It has not the Appearance of a Place of any Business at all. No Manufacture, No Commerce, and no Fishery of any Consequence, here.
       The Sheep here are very large, and the Country all around has a Face of Verdure and Fertility beyond that of France in general: but this is owing no doubt to the difference of Cultivation. The Valleys only in France look rich, Plains and Mountains look meagre. Here the Mountain is rich.
       The Channell between this and Calais, is full of Vessells, french and English, fishing for Herrings. The Sardine are not caught here.
      